DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/7/2022, with respect to independent claims, as amended, have been fully considered.

Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-16, and 18-26 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method for managing a storage system, comprising: at a second device: in response to receiving a command to failback a first device, determining a snapshot synchronized between the second device and the first device before a failure of the first device, wherein the first device has been failed over to the second device: causing the first device to be restored based on the snapshot; determining a change in latest data of the second device relative to the snapshot; and synchronizing the change to the first device; wherein determining the snapshot []";
Since, no prior art was found to teach: ”wherein the identifier is determined by the first device based on a latest identifier of identifiers in each of the first identifier list and a second identifier list of snapshots on the first device” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 6, 
Prior art has been found to teach “A method for managing a storage system, comprising: at a first device: determining a snapshot synchronized between a second device and the first device before a failure of the first device, wherein the first device has been failed over to the second device: restoring the first device based on the snapshot; and receiving a change in the latest data on the second device relative to the snapshot from the second device to synchronize the change to the first device; wherein determining the snapshot comprises: receiving a first identifier list of snapshots on the second device from the second device; obtaining a second identifier list of snapshots on the first device; determining identifiers in each of the first identifier list and the second identifier list; and []";
Since, no prior art was found to teach: ”determining the snapshot based on a latest identifier of the identifiers” as it pertains to the other portions of the claim as a whole, 
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claims 11 and 21, the claims recite essentially similar limitations as in claim 1;
For Independent claims 16 and 22, the claims recite essentially similar limitations as in claim 6;

For dependent claims 3-5, 8-10, 13-15, 18-20, and 23-26, the claims are allowed due to their dependency on allowable independent claims 1, 6, 11, and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Abercrombie et al. (US 2014/0344216 A1) teaches snapshot lists for failover and failback recovery but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114